  Case 1:19-mc-00290-LPS Document 36 Filed 08/24/20 Page 1 of 4 PageID #: 484




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



  OI EUROPEAN GROUP B.V.,

                    Plaintiff,

           v.                                                C.A. No. 19-mc-290-LPS
   BOLIVARIAN REPUBLIC OF VENEZUELA,


                    Defendant.


 PLAINTIFF’S MOTION FOR LEAVE TO FILE A SUPPLEMENTAL MEMORANDUM
       IN SUPPORT OF PLAINTIFF‘S MOTION FOR RECONSIDERATION

          Pursuant to D. Del. LR 7.1.2(b), Plaintiff and judgment creditor OI European Group B.V.

 (“OIEG”) moves for leave to file a Supplemental Memorandum in Support of Plaintiff’s Motion

 for Reconsideration (the “Supplemental Memorandum”), in the form attached hereto as Exhibit 1,

 and to file the Declaration of Clara Betancourt to authenticate the material cited in the

 Supplemental Memorandum. As grounds, Plaintiff states:

            1.     OIEG obtained a judgment against the Bolivarian Republic of Venezuela

 (“BROV”) in May 2019, and on November 4, 2019 registered its judgment with this Court,

 commencing this miscellaneous-docket matter. In aid of execution on that judgment, OIEG moved

 for the issuance of a writ of attachment fieri facias attaching the shares of PDV Holding, Inc.

 (“PDVH”) owned by Petroleos de Venezuela, S.A. (“PDVSA”), on the basis that PDVSA is an

 alter ego of BROV.

            2.     On December 12, 2019, in a memorandum addressing a number of pending

 disputes, the Court denied OIEG’s motion for an attachment.




DB1/ 115520665.2
  Case 1:19-mc-00290-LPS Document 36 Filed 08/24/20 Page 2 of 4 PageID #: 485




              3.   On December 23, 2019, OIEG moved pursuant to Local Rule 7.1.5 for

 reconsideration and reargument of so much of the December 12, 2019 Memorandum Order as

 denied OIEG’s motion for attachment. OIEG argued as a matter of law that the Court’s decision

 in Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, 333 F. Supp. 3d 380, 386 (D. Del.

 2018) (“Crystallex I”), collaterally estopped BROV from denying PDVSA’s alter ego status.

 Alternatively, OIEG argued that even if collateral estoppel did not apply, the facts that exist today

 would support the same relief granted to Crystallex in 2018. As the second argument is fact-

 intensive, OIEG requested a hearing on the issue, should the collateral estoppel argument not

 prevail.1

              4.   Nearly eight months have elapsed since the filing of OIEG’s motion for

 reconsideration. During that time, facts have emerged demonstrating beyond any doubt that

 BROV – the foreign state that is the judgment debtor here – continues to dominate and control

 PDVSA’s operations and assets indiscriminately for its political purposes.

              5.   The United States has recognized a new Venezuelan government (the Guaidó

 government), which in turn appointed a new board of directors of PDVSA. The core defense of

 BROV to the reconsideration motion is that this recognition represents a sea change in the facts

 found in the 2018 Crystallex decisions.

              6.   In fact, nothing relevant has changed. OIEG’s Supplemental Memorandum lays

 out facts showing that BROV’s domination and control of PDVSA and its assets continues

 unabated. This control is carried out by Mr. Maduro as firmly as it was when the Crystallex




          1
           OIEG also argued, as a procedural matter, that the Court’s ruling was premature and
 unfair, as it came only after an omnibus status conference. OIEG reserves all arguments in its
 motion for reconsideration, but seeks to supplement the record only on the alternative alter ego
 issue.

DB1/ 115520665.2                                      2
  Case 1:19-mc-00290-LPS Document 36 Filed 08/24/20 Page 3 of 4 PageID #: 486




 decisions were entered. For that reason, the United States continues to deem PDVSA an alter ego

 of BROV and to impose sanctions upon it. So pervasive is the Maduro regime’s control over

 PDVSA that earlier this year, the regime sold a PDVSA refinery to a Swedish concern. See

 Supplemental Memorandum at 8.            The Guaidó-appointed board had no control over the

 transaction, and according to news accounts was not even aware of the sale. See id. Yet the

 transaction closed and the refinery is gone. The Supplemental Memorandum (and declaration in

 support) cites this episode and a number of others that have occurred since the motion to reconsider

 was filed, all of which show that today, pervasive domination and control of PDVSA by BROV

 continues.

              7.   Requests to supplement the record are reviewed in the Court’s discretion. See

 Federal Election Commission v. O’Donnell, 2017 WL2200911, at *2 (D. Del. May 19, 2017). In

 exercising such discretion, courts generally consider (1) the timing of the motion, (2) whether the

 evidence sought to be introduced is especially important or probative, and (3) whether reopening

 the record will cause undue prejudice to the nonmoving party. See id. (citing In re Chemed Corp.,

 2017 WL 1712530, at *5 n.5 (D. Del. Apr. 25, 2017)). A review of the facts set out in the

 Supplemental Memorandum and declaration in support will assist the Court’s review of this

 matter, as those facts are both important and probative.        The timing of the Supplemental

 Memorandum is appropriate, as this Court recently scheduled a hearing on the motion for

 reconsideration for September 17, 2020. BROV will not be prejudiced, as it will have ample time

 to respond in advance of the hearing.2




          2
          Plaintiff has attached the proposed Supplemental Memorandum as an exhibit to this
 motion. Should the motion be granted, the Supplemental Memorandum will be filed on the docket,
 together with the declaration and exhibits thereto. The declaration and exhibits are today being
 served on counsel to BROV.

DB1/ 115520665.2                                      3
  Case 1:19-mc-00290-LPS Document 36 Filed 08/24/20 Page 4 of 4 PageID #: 487




            8.     Pursuant to D. Del. LR 7.1.1, OIEG’s counsel conferred with BROV’s counsel

 regarding this motion. BROV’s counsel advised that BROV intends to oppose this motion.

                                          CONCLUSION

          WHEREFORE, Plaintiff requests that the Court grant leave to allow Plaintiff to file the

 attached Supplemental Memorandum and the declaration to which it refers, and that the Court

 grant other and further relief as may be just and proper.



  Dated: August 24, 2020                      Respectfully submitted,

                                              /s/ Jody C. Barillare
                                              Jody C. Barillare, Bar No. 5107
                                              Kelsey A. Bomar, Bar No. 6641
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              1201 N. Market Street, Suite 2201
                                              Wilmington, DE 19801
                                              Telephone: 302-574-3000
                                              Facsimile: 302-574-3001
                                              jody.barillare@morganlewis.com
                                              kelsey.bomar@morganlewis.com

                                               - and –

                                              Sabin Willett
                                              Christopher L. Carter
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              One Federal Street
                                              Boston MA 02110
                                              Telephone: 617-341-7700
                                              Facsimile: 617-341-7701
                                              sabin.willett@morganlewis.com
                                              christopher.carter@morganlewis.com

                                              Attorneys for Plaintiff, OI European Group B.V.




DB1/ 115520665.2                                         4
